 

Exhibit 10.4

 

CYBERSOURCE CORPORATION

 

1999 NONQUALIFIED STOCK OPTION PLAN

 

(amended March 31, 2000)

(amended and restated February 26, 2003)

 

1. Purpose. This 1999 Nonqualified Stock Option Plan1 (“Plan”) is established as
a compensatory plan to attract, retain and provide equity incentives to selected
persons to promote the financial success of CyberSource Corporation, a Delaware
corporation (the “Company”). Capitalized terms not previously defined herein are
defined in Section 17 of this Plan.

 

2. Types of Options and Shares. Options granted under this Plan (the “Options”)
shall be nonqualified stock options (also known as “nonstatutory stock options”)
(“NQSOs”). The shares of stock that may be purchased upon exercise of Options
granted under this Plan (the “Shares”) are shares of Common Stock of the Company
(“Common Stock”).

 

3. Number of Shares. The aggregate number of Shares that may be issued pursuant
to Options granted under this Plan is 1,737,500 Shares, subject to adjustment as
provided in this Plan. If any Option expires or is terminated without being
exercised in whole or in part, the unexercised or released Shares from such
Option shall be available for future grant and purchase under this Plan. Shares
that actually have been issued under the Plan shall not be returned to the Plan
and shall not become available for future issuance under the Plan, except that
if unvested Shares are forfeited, or repurchased by the Company at their
original purchase price, such Shares shall become available for future grant
under the Plan. At all times during the term of this Plan, the Company shall
reserve and keep available such number of Shares as shall be required to satisfy
the requirements of outstanding Options under this Plan.

 

4. Eligibility. Options may be granted to employees, officers, directors,
consultants, independent contractors and advisors (provided such consultants,
contractors and advisors render bona fide services not in connection with the
offer and sale of securities in a capital-raising transaction) of the Company or
any Parent, Subsidiary or Affiliate of the Company. The Committee (as defined in
Section 14) in its sole discretion shall select the recipients of Options
(“Optionees”). An Optionee may be granted more than one Option under this Plan.

 

5. Terms and Conditions of Options. The Committee shall determine the number of
Shares subject to the Option, the exercise price of the Option, the period
during which the Option may be exercised, and all other terms and conditions of
the Option, subject to the following:

 

(a) Form of Option Grant. Each Option granted under this Plan shall be evidenced
by a written Stock Option Grant (the “Grant”) in substantially the form attached
hereto as Exhibit A or such other form as shall be approved by the Committee.

 

(b) Date of Grant. The date of grant of an Option shall be the date on which

--------------------------------------------------------------------------------

1   Approved by the Company’s Board of Directors on October 18, 1999.

 

1



--------------------------------------------------------------------------------

the Committee makes the determination to grant such Option unless otherwise
specified by the

 

(c) Committee and subject to applicable provisions of the Code. The Grant
representing the Option will be delivered to the Optionee with a copy of this
Plan within a reasonable time after the date of grant; provided, however, that
if, for any reason, including a unilateral decision by the Committee not to
execute an agreement evidencing such Option, a written Grant is not executed
within sixty (60) days after the date of grant, such Option shall be deemed null
and void (at the discretion of the Committee). No Option shall be exercisable
until such Grant is executed by the Company and the Optionee.

 

(d) Exercise Price. The exercise price of an NQSO shall be not less than
eighty-five percent (85%) of the Fair Market Value of the Shares on the date the
Option is granted.

 

(e) Exercise Period. Options shall be exercisable within the times or upon the
events determined by the Committee as set forth in the Grant; provided, however,
that, so long as required by Applicable Laws, each Option must become
exercisable at a rate of at least twenty percent (20%) per year over five (5)
years from the date the Option is granted; provided further, that no Option
shall be exercisable after the expiration of ten (10) years from the date the
Option is granted. The Committee may grant an Option whereby the Optionee may
elect to exercise any or all of the Option prior to full vesting. Any unvested
Shares received pursuant to such exercise may be subject to a repurchase right
in favor of the Company or to any other restriction the Committee determines to
be appropriate.

 

(f) Options Non-Transferable. To the extent provided in an individual Grant,
NQSOs shall be transferable by gift to members of the Optionee’s Immediate
Family, by instrument to an inter vivos or testamentary trust under which the
NQSOs are to be passed to beneficiaries upon the death of the Optionee as
settlor of the trust, by will, and by the laws of descent and distribution.

 

(g) Termination of Options. Except as otherwise provided in an Optionee’s Grant,
Options granted under the Plan shall terminate and may not be exercised if the
Optionee ceases to be employed by, or provide services to, the Company, any
Parent or Subsidiary of the Company or by or to any Affiliate of the Company. An
Optionee shall be considered to be employed by the Company for all purposes
under this Section 5(f) if the Optionee is a full-time employee of the Company
or any Parent, Subsidiary or Affiliate of the Company or if the Committee
determines that the Optionee is rendering substantial services as a part-time
employee, consultant, contractor or advisor to the Company or any Parent,
Subsidiary or Affiliate of the Company. The Committee shall have discretion to
determine whether an Optionee has ceased to be employed by the Company or any
Parent, Subsidiary or Affiliate of the Company and the effective date on which
such employment terminated (the “Termination Date”).

 

(h) Termination Generally. If an Optionee ceases to be employed by the Company
and all Parents, Subsidiaries or Affiliates of the Company for any reason except
death or disability, the Options which are then exercisable (and only to the
extent exercisable) (the “Vested Options”) by the Optionee on the Termination
Date, may be exercised by the Optionee,

 

2



--------------------------------------------------------------------------------

but only within three months after the Termination Date or such shorter period
of time as provided in the Grant, but in no event less than thirty (30) days;
provided that Options may not be exercised in any event after the Expiration
Date.

 

(i) Death or Disability. If an Optionee’s employment with the Company and all
Parents, Subsidiaries and Affiliates of the Company is terminated because of the
death of the Optionee or the permanent and total disability of the Optionee
within the meaning of Section 22(e)(3) of the Code, the Vested Options, as
determined on the Termination Date, may be exercised by the Optionee (or the
Optionee’s legal representative), but only within twelve (12) months after the
Termination Date; and provided further that Options may not be exercised in any
event later than the Expiration Date. If an Optionee’s employment with the
Company and all Parents, Subsidiaries and Affiliates of the Company is
terminated because of a disability of the Optionee which is not permanent and
total within the meaning of Section 22(e)(3) of the Code, the Vested Options, as
determined on the Termination Date, may be exercised by the Optionee or the
Optionee’s legal representative, but only within six (6) months after the
Termination Date; and provided further that Options may not be exercised in any
event later than the Expiration Date.

 

6. Exercise of Options.

 

(a) Notices. Options may be exercised only by delivery to the Company of a
written exercise agreement in a form approved by the Committee (which need not
be the same for each Optionee), stating the number of Shares being purchased,
the restrictions imposed on the Shares, if any, and such representations and
agreements regarding the Optionee’s investment intent and access to information,
if any, as may be required by the Company to comply with applicable securities
laws, together with payment in full of the exercise price for the number of
Shares being purchased.

 

(b) Payment. Payment for the Shares may be made in cash (by check) or, where
permitted by law any of the following methods approved by the Committee, or any
combination thereof, provided that the portion of the consideration equal to the
par value of the Shares must be paid in cash or other legal consideration
permitted by the Delaware General Corporation Law: (i) by cancellation of
indebtedness of the Company to the Optionee; (ii) by surrender of shares of
Common Stock of the Company already owned by the Optionee, having a Fair Market
Value equal to the exercise price of the Option (but only to the extent that
such exercise would not result in an accounting compensation charge with respect
to the Shares used to pay the exercise price unless otherwise determined by the
Committee); (iii) by waiver of compensation due or accrued to Optionee for
services rendered; (iv) through delivery of a promissory note for the full
exercise price bearing interest at such rate with the note due at such time, on
a secured or unsecured basis, as determined by the Committee; (v) provided that
a public market for the Company’s stock exists, through a “same day sale”
commitment from the Optionee and a broker-dealer that is a member of the
National Association of Securities Dealers, Inc. (an “NASD Dealer”) whereby the
Optionee irrevocably elects to exercise the Option and to sell a portion of the
Shares so purchased to pay for the exercise price and whereby the NASD Dealer
irrevocably commits upon receipt of such Shares to forward the exercise price
directly to the Company; and/or (vi) provided that a public market for the
Company’s stock exists, through a

 

3



--------------------------------------------------------------------------------

 

“margin” commitment from the Optionee and an NASD Dealer whereby the Optionee
irrevocably elects to exercise the Option and to pledge the Shares so purchased
to the NASD Dealer in a margin account as security for a loan from the NASD
Dealer in the amount of the exercise price, and whereby the NASD Dealer
irrevocably commits upon receipt of such Shares to forward the exercise price
directly to the Company.

 

(c) Withholding Taxes. Prior to issuance of the Shares upon exercise of an
Option, the Optionee shall pay or make adequate provision for any federal or
state withholding obligations of the Company, if applicable. Where approved by
the Committee in its sole discretion, the Optionee may provide for payment of
withholding taxes upon exercise of the Option by requesting that the Company
retain Shares with a Fair Market Value equal to the minimum amount of taxes
required to be withheld. In such case, the Company shall issue the net number of
Shares to the Optionee by deducting the Shares retained from the Shares
exercised. The Fair Market Value of the Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be determined
in accordance with Section 83 of the Code (the “Tax Date”). All elections by
Optionees to have Shares withheld for this purpose shall be made in writing in a
form acceptable to the Committee and shall be subject to the following
restrictions:

 

(i) the election must be made on or prior to the applicable Tax Date;

 

(ii) once made, the election shall be irrevocable as to the particular Shares as
to which the election is made; and

 

(iii) all elections shall be subject to the consent or disapproval of the
Committee.

 

(d) Limitations on Exercise. Notwithstanding anything else to the contrary in
the Plan or any Grant, no Option may be exercisable later than the expiration
date of the Option.

 

7. Restrictions on Shares. At the discretion of the Committee, the Company may
reserve to itself and/or its assignee(s) in the Grant (a) a right of first
refusal to purchase all Shares that an Optionee (or subsequent transferee) may
propose to transfer to a third party, and/or (b) a right to repurchase a portion
of or all Shares held by an Optionee upon the Optionee’s termination of
employment or service with the Company or its Parent, Subsidiary or Affiliate of
the Company for any reason within a specified time (but not to exceed ninety
(90) days of the later of termination or exercise of the Option, if required by
Applicable Laws), as determined by the Committee at the time of grant at the
higher of (i) the Optionee’s original purchase price or, (ii) the Fair Market
Value of such Shares. Shares may be repurchased at Optionee’s original purchase
price provided that, so long as required by Applicable Laws, such right to
repurchase as to employees lapses at the rate of at least twenty percent (20%)
of the Shares subject to the Option per year over five (5) years from the date
the Option is granted (without respect to the date the Option was exercised or
became exercisable).

 

8. Modification, Extension and Renewal of Options. The Committee shall have the
power to modify, extend or renew outstanding Options and to authorize the grant
of new Options in substitution therefor, provided that any such action may not,
without the written consent of the

 

4



--------------------------------------------------------------------------------

Optionee, impair any rights under any Option previously granted. The Committee
shall have the power to reduce the exercise price of outstanding options;
provided, however, that the exercise price per share may not be reduced below
the minimum exercise price that would be permitted under Section 5(c) of this
Plan for options granted on the date the action is taken to reduce the exercise
price.

 

9. Privileges of Stock Ownership. No Optionee shall have any of the rights of a
shareholder with respect to any Shares subject to an Option until such Option is
properly exercised. No adjustment shall be made for dividends or distributions
or other rights for which the record date is prior to such date, except as
provided in this Plan. The Company shall provide to each Optionee, regardless of
the reports provided to shareholders in general, a copy of the annual financial
statements of the Company within a reasonable time frame following the end of
the fiscal year of the Company.

 

10. No Obligation to Employ; No Right to Future Grants. Nothing in this Plan or
any Option granted under this Plan shall confer on any Optionee any right (a) to
continue in the employ of, or other relationship with, the Company or any Parent
or Subsidiary of the Company or limit in any way the right of the Company or any
Parent, Subsidiary or Affiliate of the Company to terminate the Optionee’s
employment or other relationship at any time, with or without cause, or (b) to
have any Option(s) granted to such Optionee under this Plan, or any other plan,
or to acquire any other securities of the Company, in the future.

 

11. Adjustment of Option Shares. In the event that the number of outstanding
shares of Common Stock of the Company is changed by a stock dividend, stock
split, reverse stock split, combination, reclassification or similar change in
the capital structure of the Company without consideration, or if a substantial
portion of the assets of the Company are distributed, without consideration in a
spin-off or similar transaction, to the shareholders of the Company, the number
of Shares available under this Plan and the number of Shares subject to
outstanding Options and the exercise price per share of such Options shall be
proportionately adjusted, subject to any required action by the Board or
shareholders of the Company and compliance with applicable securities laws;
provided, however, that a fractional share shall not be issued upon exercise of
any Option and any fractions of a Share that would have resulted shall either be
cashed out at Fair Market Value or the number of Shares issuable under the
Option shall be rounded down to the nearest whole number, as determined by the
Committee; and provided further that the exercise price may not be decreased to
below the par value, if any, for the Shares.

 

12. Assumption of Options by Successors.

 

(a) In the event of (i) a merger or consolidation as a result of which the
holders of voting securities of the Company prior to the transaction hold shares
representing less than 51% of the voting securities of the Company after giving
effect to the transaction (other than a merger or consolidation with a
wholly-owned subsidiary or where there is no substantial change in the
shareholders of the corporation and the Options granted under this Plan are
assumed by the successor corporation), or (ii) the sale of all or substantially
all of the assets of the Company, any or all outstanding Options shall be
assumed by the successor corporation, which assumption shall be binding on all
Optionees, an equivalent option shall be substituted by such successor
corporation or the successor corporation shall provide substantially similar

 

5



--------------------------------------------------------------------------------

consideration to Optionees as was provided to shareholders (after taking into
account the existing provisions of the Optionees’ options such as the exercise
price and the vesting schedule), and, in the case of outstanding shares subject
to a repurchase option, issue substantially similar shares or other property
subject to repurchase restrictions no less favorable to the Optionee.

 

(b) In the event such successor corporation, if any, refuses to assume or
substitute, as provided above, pursuant to an event described in subsection (a)
above, or in the event of a dissolution or liquidation of the Company, the
Options shall, notwithstanding any contrary terms in the Grant, expire on a date
specified in a written notice given by the Committee to the Optionees specifying
the terms and conditions of such termination (which date shall be at least
twenty (20) days after the date the Committee gives the written notice).

 

13. Adoption. This Plan became effective when adopted by the Board of Directors
of the Company (the “Board”) on October 18, 1999. On March 31, 2000 the Board
adopted and approved an amendment to the Plan in creasing the number of Shares
authorized for issuance under the Plan by 637,500 Shares from 1,100,000 Shares
to 1,737,500 Shares. On February 26, 2003, the Board adopted and approved an
amendment and restatement of the Plan to revise the definition of Fair Market
Value such that the fair market value of a share of Common Stock of the Company
shall be determined based on the closing price for a share on the date of
determination.

 

14. Administration. This Plan may be administered by the Board or a Committee
appointed by the Board (the “Committee”). At all times during which the Company
is registered under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), with respect to grants of awards to directors or employees who
are also officers or directors of the Company, the Plan shall be administered by
(A) the Board, or (B) a Committee designated by the Board, which committee shall
be constituted in such a manner as to satisfy the Applicable Laws and to permit
such grants and related transactions under the Plan to be exempt from Section
16(b) of the Exchange Act in accordance with Rule 16b-3. Once appointed, such
Committee shall continue to serve in its designated capacity until otherwise
directed by the Board. As used in this Plan, references to the “Committee” shall
mean either such Committee or the Board if no committee has been established.
The interpretation by the Committee of any of the provisions of this Plan, any
related agreements, or any Option granted under this Plan shall be final and
binding upon the Company and all persons having an interest in any Option or any
Shares purchased pursuant to an Option.

 

15. Term of Plan. Options may be granted pursuant to this Plan from time to time
on or prior to October 17, 2009, a date which is less than ten years after the
date of approval of this Plan by the Board pursuant to Section 13 of this Plan.

 

16. Amendment or Termination of Plan. The Board or Committee may, at any time,
amend, alter, suspend or discontinue the Plan, but no amendment, alteration,
suspension or discontinuation shall be made which would impair the rights of any
Optionee under any Option theretofore granted, without his or her consent. To
the extent necessary to comply with Applicable Laws, the Company shall obtain
approval of the stockholders of the Company of any plan amendment in such a
manner and to such a degree as required. Without limiting the foregoing, the
Board or Committee may at any time or from time to time authorize the Company,

 

6



--------------------------------------------------------------------------------

with the consent of the respective Optionees, to issue new Options in exchange
for the surrender and cancellation of any or all outstanding Options.

 

17. Certain Definitions. As used in this Plan, the following terms shall have
the following meanings:

 

(a) “Affiliate” means any corporation that directly, or indirectly through one
or more intermediaries, controls or is controlled by, or is under common control
with, another corporation, where “control” (including the terms “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power to cause the direction of the management and policies of the
corporation, whether through the ownership of voting securities, by contract or
otherwise.

 

(b) “Applicable Laws” means the legal requirements relating to the
administration of stock incentive plans, if any, under applicable provisions of
federal and state securities laws, the corporate laws of California and, to the
extent other than California, the corporate law of the state of the Company’s
incorporation, the Code, the rules of any applicable stock exchange or national
market system, and the rules of any foreign jurisdiction applicable to awards
granted to residents therein.

 

(c) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation The Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the date of determination
(or, if no closing sales price or closing bid was reported on that date, as
applicable, on the last trading date such closing sales price or closing bid was
reported), as reported in The Wall Street Journal or such other source as the
Committee deems reliable;

 

(ii) If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, but
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Committee deems reliable; or

 

(iii) In the absence of an established market for the Common Stock of the type
described in (i) and (ii), above, the Fair Market Value thereof shall be
determined by the Committee in good faith.

 

(d) “Immediate Family” means an individual who is a member of the Optionee’s
“immediate family” as that term is defined under Rule 16a-1(e) of the Exchange
Act.

 

7



--------------------------------------------------------------------------------

(e) “Parent” means any corporation (other than the Company) in an unbroken chain
of corporations ending with the Company if, at the time of the granting of the
Option, each of the corporations other than the Company owns stock possessing
fifty percent (50%) or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

(f) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the time of the granting
of the Option, each of the corporations other than the last corporation in the
unbroken chain owns stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

18. Information to Optionees. The Company shall provide to each Optionee, during
the period for which such Optionee has one or more options outstanding, copies
of financial statements at least annually.

 

19. Applicable Law and Regulations. The obligations of the Company under this
Plan are subject to the approval of state and federal authorities or agencies
with jurisdiction over the subject matter hereof. The Company shall not be
obligated to issue or deliver shares under this Plan if such issuance or
delivery would violate applicable state or federal securities laws.

 

8



--------------------------------------------------------------------------------

 

EXHIBIT A

 

STOCK OPTION GRANT

 

Optionee:

    

Address:

    

Total Shares Subject to Option:

    

Exercise Price Per Share:

    

Date of Grant:

    

Expiration Date of Option

    

Type of Option:

  

Nonqualified

 

1. Grant of Option. CyberSource Corporation, a Delaware corporation (the
“Company”), hereby grants to the optionee named above (“Optionee”) an option
(this “Option”) to purchase the total number of shares of Common Stock (“Common
Stock”) of the Company set forth above (the “Shares”) at the exercise price per
share set forth above (the “Exercise Price”), subject to all of the terms and
conditions of this Grant and the Company’s 1999 Nonqualified Stock Option Plan,
as amended to the date hereof (the “Plan”). This Option is not intended to
qualify as an “incentive stock option” (“ISO”) within the meaning of Section 422
of the Internal Revenue Code of 1986, as amended (the “Code”). Unless otherwise
defined herein, capitalized terms used herein shall have the meanings ascribed
to them in the Plan.

 

2. Exercise Period of Option.

 

(a) The Optionee has option rights hereunder to purchase a total of             
Shares which shall become exercisable during the time periods as set forth in
this Section 2. On and after              [one year from date of grant], this
Option may be exercised by the Optionee for the purchase of             
[fraction] of the Shares covered by this Option (             Shares), or any
portion thereof. On or after the last day of each full month following
             [one year from the date of grant] this Option may be exercised by
the Optionee for the purchase of an additional              [fraction] of the
Shares covered by this Option (             Shares), or any portion thereof.
Once a portion of this Option becomes exercisable it shall remain exercisable
until the Expiration Date, or until it terminates pursuant to the terms of
Section 4 hereof, whichever is first to occur.

 

(b) The minimum number of Shares that may be purchased upon any partial exercise
of the Option is one hundred (100) shares.

 

(c) This Option shall expire on the Expiration Date set forth above and must be
exercised, if at all, on or before the Expiration Date. The portion of Shares as
to which an Option is exercisable in accordance with the above schedule as of
the applicable dates shall be

 

1

Exhibit A to CyberSource Corporation 1999 Stock Option Agreement

Form of Stock Option Grant



--------------------------------------------------------------------------------

deemed “Vested Options.”

 

3. Restriction on Exercise. This Option may not be exercised unless such
exercise is in compliance with the Securities Act of 1933, as amended, and all
applicable state securities laws, as they are in effect on the date of exercise,
and the requirements of any stock exchange or over-the-counter market on which
the Company’s Common Stock may be listed or quoted at the time of exercise.
Optionee understands that the Company is under no obligation to register,
qualify or list the Shares with the Securities and Exchange Commission, any
state securities commission or any stock exchange to effect such compliance.

 

4. Termination of Option. Except as provided below in this Section 4, this
Option shall terminate and may not be exercised if Optionee ceases to be
employed by, or provide services to, the Company, by any Parent or Subsidiary of
the Company or, by or to any Affiliate of the Company). Optionee shall be
considered to be employed by the Company for all purposes under this Section 4
if Optionee is a full-time employee of the Company or any Parent, Subsidiary or
Affiliate of the Company or if the Committee determines that Optionee is
rendering substantial services as a part-time employee, consultant, contractor
or advisor to the Company or any Parent, Subsidiary or Affiliate of the Company.
The Committee shall have discretion to determine whether Optionee has ceased to
be employed by the Company or any Parent, Subsidiary or Affiliate of the Company
and the effective date on which such employment terminated (the “Termination
Date”).

 

(a) Termination Generally. If Optionee ceases to be employed by the Company and
all Parents, Subsidiaries or Affiliates of the Company for any reason except
death or disability, the Vested Options, to the extent (and only to the extent)
exercisable by Optionee on the Termination Date, may be exercised by Optionee,
but only within thirty (30) days after the Termination Date; provided that this
Option may not be exercised in any event after the Expiration Date.

 

(b) Death or Disability. If Optionee’s employment with the Company and all
Parents, Subsidiaries and Affiliates of the Company is terminated because of the
death of Optionee or the disability of Optionee, including, without limitation,
such disability as defined in Section 22(e)(3) of the Code, the Vested Options,
to the extent (and only to the extent) exercisable by Optionee on the
Termination Date, may be exercised by Optionee (or Optionee’s legal
representative), but only within twelve (12) months after the Termination Date;
provided that this Option may not be exercised in any event later than the
Expiration Date.

 

(c) No Right to Employment. Nothing in the Plan or this Grant shall confer on
Optionee any right to continue in the employ of, or other relationship with, the
Company or any Parent, Subsidiary or Affiliate of the Company or limit in any
way the right of the Company or any Parent, Subsidiary or Affiliate of the
Company to terminate Optionee’s employment or other relationship at any time,
with or without cause.

 

5. Manner of Exercise.

 

2

Exhibit A to CyberSource Corporation 1999 Stock Option Agreement

Form of Stock Option Grant



--------------------------------------------------------------------------------

 

(a) Exercise Agreement. This Option shall be exercisable by delivery to the
Company of an executed written Stock Option Exercise Agreement in the form
attached hereto as Exhibit 1, or in such other form as may be approved by the
Company, which shall set forth Optionee’s election to exercise some or all of
this Option, the number of Shares being purchased, any restrictions imposed on
the Shares and such other representations and agreements as may be required by
the Company to comply with applicable securities laws.

 

(b) Exercise Price. The Stock Option Exercise Agreement shall be accompanied by
full payment of the Exercise Price for the Shares being purchased. Payment for
the Shares may be made in (by check), or, where permitted by law, by any of the
following methods approved by the Committee, or any combinations thereof:

 

¨

  

(i)

  

by cancellation of indebtedness of the Company to the Optionee;

¨

  

(ii)

  

by surrender of shares of Common Stock of the Company already owned by the
Optionee, or which were obtained by Optionee in the open public market, having a
Fair Market Value equal to the exercise price of the Option (but only to the
extent that such exercise would not result in an accounting compensation change
with respect to the Shares used to pay the exercise price unless otherwise
determined by the Committee);

¨

  

(iii)

  

by waiver of compensation due or accrued to Optionee for services rendered;

¨

  

(iv)

  

by delivery of a promissory note in the amount of $                  with such
terms as determined by the Committee;

¨

  

(v)

  

provided that a public market for the Company’s stock exists, through a “same
day sale” commitment from the Optionee and a broker dealer that is a member of
the National Association of Securities Dealers, Inc. (an “NASD Dealer”) whereby
the Optionee irrevocably elects to exercise the Option and to sell a portion of
the Shares so purchased to pay for the exercise price and whereby the NASD
Dealer irrevocably commits upon receipt of such Shares to forward the exercise
price directly to the Company; or

¨

  

(vi)

  

provided that a public market for the Company’s stock exists, through a “margin”
commitment from the Optionee and an NASD Dealer whereby the Optionee irrevocably
elects to exercise this option and to pledge the Shares so purchased to the NASD
Dealer in a margin account as security for a loan from the NASD Dealer in the
amount of the exercise price, and whereby the NASD Dealer irrevocably commits
upon receipt of such Shares to forward the exercise price directly to the
Company.

 

 

3

Exhibit A to CyberSource Corporation 1999 Stock Option Agreement

Form of Stock Option Grant



--------------------------------------------------------------------------------

 

(c) Withholding Taxes. Prior to the issuance of the Shares upon exercise of this
Option, Optionee must pay or make adequate provision for any applicable federal
or state withholding obligations of the Company. The Optionee may provide for
payment of Optionee’s minimum statutory withholding taxes upon exercise of the
Option by requesting that the Company retain Shares with a Fair Market Value
equal to the minimum amount of taxes required to be withheld, all as set forth
in Section 6(c) of the Plan. In such case, the Company shall issue the net
number of Shares to the Optionee by deducting the Shares retained from the
Shares exercised.

 

(d) Issuance of Shares. Provided that such Stock Option Exercise Agreement and
payment are in form and substance satisfactory to counsel for the Company, the
Company shall cause the Shares to be issued in the name of Optionee or
Optionee’s legal representative.

 

6. Nontransferability of Option. This Option may not be transferred in any
manner other than by will or by the laws of descent and distribution and may be
exercised during the lifetime of Optionee only by Optionee or any permitted
transferee as set forth in the Plan. The terms of this Option shall be binding
upon the executors, administrators, successors and assigns of the Optionee.

 

7. Federal Tax Consequences. Set forth below is a brief summary as of the date
this form of Option Grant was adopted of some of the federal tax consequences of
exercise of this Option and disposition of the Shares. THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING
OF THE SHARES.

 

(a) Exercise of Nonqualified Stock Option. There may be a regular federal income
tax liability upon the exercise of the Option. The Optionee will be treated as
having received compensation income (taxable at ordinary income tax rates) equal
to the excess, if any, of the Fair Market Value of the Shares on the date of
exercise over the Exercise Price. The Company will be required to withhold from
Optionee’s compensation or collect from Optionee and pay to the applicable
taxing authorities an amount equal to a percentage of this compensation income
at the time of exercise.

 

(b) Disposition of Shares. If Shares are held for at least one year before
disposition, any gain on disposition of the Shares will be treated as long-term
capital gain for federal and California income tax purposes.

 

8. Interpretation. Any dispute regarding the interpretation of this Grant shall
be submitted by Optionee or the Company to the Company’s Board of Directors or
the Committee, which shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Board or Committee shall be final and
binding on the Company and on Optionee

 

9. Entire Agreement. The Plan and the Stock Option Exercise Agreement attached
hereto as Exhibit 1 are incorporated herein by this reference. This Grant, the
Plan and the Stock

 

4

Exhibit A to CyberSource Corporation 1999 Stock Option Agreement

Form of Stock Option Grant



--------------------------------------------------------------------------------

 

Option Exercise Agreement constitute the entire agreement of the parties hereto
and supersede all prior undertakings and agreements with respect to the subject
matter hereof.

 

10. Corporate Transactions.

 

(a) Definitions. For purposes of this Grant, the following terms shall have the
meanings set forth below:

 

(i) “Annual Base Salary” means Optionee’s annual base salary at the rate in
effect during the last regularly scheduled payroll period immediately preceding
(i) the Change in Control or (ii) the Covered Termination, whichever is greater.

 

(ii) “Change in Control” means the occurrence of any of the following events:

 

(A) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) fifty-percent
(50%) or more of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation, or (ii) the stockholders of the Company approve either a plan
of liquidation or dissolution of the Company or an agreement for the sale,
lease, exchange or other transfer or disposition by the Company of fifty-percent
(50%) or more of the Company’s assets; or

 

(B) any person (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or becomes
the beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act),
directly or indirectly, of fifty percent (50%) or more of the Company’s
outstanding common stock.

 

(iii) “Constructive Termination” means that the Optionee voluntarily terminates
his employment after any of the following are undertaken without Optionee’s
express written consent:

 

(A) the assignment to Optionee of any duties or responsibilities which result in
any material diminution or material adverse change of Optionee’s position,
status or circumstances of

 

5

Exhibit A to CyberSource Corporation 1999 Stock Option Agreement

Form of Stock Option Grant



--------------------------------------------------------------------------------

employment as in effect immediately prior to a Change in Control of the Company;
a change in Optionee’s titles or offices as in effect immediately prior to a
Change in Control of the Company which results in any material diminution or
material adverse change of Optionee’s position, status or circumstances of
employment; or any removal of Optionee from or any failure to re-elect Optionee
to any of such positions, except in connection with the termination of his
employment for death, disability, retirement, fraud, misappropriation,
embezzlement or any other voluntary termination of employment by Optionee other
than a Constructive Termination; provided, however, that no Constructive
Termination shall be deemed to occur following a Change in Control of the
Company by merely virtue of the Company operating as a subsidiary or division of
the acquiring company if the Optionee continues with no material adverse change
or material diminution in Optionee’s title, duties or responsibilities following
the Change in Control;

 

(B) a reduction by the Company in Optionee’s Annual Base Salary by greater than
ten (10) percent;

 

(C) any failure by the Company to continue in effect any benefit plan or
arrangement, including incentive plans or plans to receive securities of the
Company, in which Optionee is participating at the time of a Change in Control
of the Company (hereinafter referred to as “Benefit Plans”), or the taking of
any action by the Company which would materially adversely affect Optionee’s
participation in or reduce Optionee’s benefits under the Benefit Plans or
deprive Optionee of any fringe benefit enjoyed by Optionee at the time of a
Change in Control of the Company; provided, however, that no Constructive
Termination shall be deemed to occur following a Change in Control of the
Company if the Company offers a range of benefit plans and programs which, taken
as a whole, are comparable to the Benefit Plans as determined in good faith by
the Company;

 

(D) a relocation of Optionee, or the Company’s principal offices if Optionee’s
principal office is at such offices, to a location more than forty (40) miles
from the location at which Optionee was performing his duties prior to a Change
in Control of the Company, except for required travel by Optionee on the
Company’s business to an extent substantially consistent with Optionee’s
business travel obligations at the time of a Change in control of the Company;

 

6

Exhibit A to CyberSource Corporation 1999 Stock Option Agreement

Form of Stock Option Grant



--------------------------------------------------------------------------------

 

(E) any material breach by the Company of any provision of this Grant; or

 

(F) any failure by the Company to obtain the assumption of this Grant by any
successor or assign of the Company.

 

(iv) “Covered Termination” means an Involuntary Termination or a Constructive
Termination occurring in either case within one (1) year following a Change in
Control. No other event shall be a Covered Termination for purposes of this
Grant.

 

(v) “Involuntary Termination” means Optionee’s dismissal or discharge by the
Company (or, if applicable, by the successor entity) for reasons other than
commission of a felony or any other crime involving moral turpitude, repeated
failure to perform services in accordance with the requests of superiors within
the context of Optionee’s duties, or the commission of a material fraud,
misappropriation, embezzlement or other act of gross dishonesty on the part of
Optionee which resulted in material loss, damage or injury to the Company.

 

The termination of an Optionee’s employment would not be deemed to be an
“Involuntary Termination” if such termination occurs as a result of the death or
disability of Optionee.

 

(b) Stock Option Vesting Acceleration. One-half (1/2) of the Shares covered by
this Option which are then unvested shall become fully vested and exercisable
immediately upon the occurrence of a Covered Termination. By way of example and
solely for illustrative purposes, if at the time of a Covered Termination
Optionee holds stock options covering the purchase of 100,000 shares of Company
stock which are exercisable as to 50,000 shares and not exercisable as to 50,000
shares, the stock options shall be exercisable as to an additional 25,000 shares
due to the Covered Termination. Except as set forth herein, the terms of the
Grant shall remain in full force and effect and subject to the terms of the
Plan. The Company recommends that Optionee obtain the advice of his tax advisor
prior to entering into this Grant.

 

CYBERSOURCE CORPORATION, a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

7

Exhibit A to CyberSource Corporation 1999 Stock Option Agreement

Form of Stock Option Grant



--------------------------------------------------------------------------------

 

ACCEPTANCE

 

Optionee hereby acknowledges receipt of a copy of the Plan, represents that
Optionee has read and understands the terms and provisions thereof, and accepts
this Option subject to all the terms and conditions of the Plan and this Stock
Option Grant. Optionee acknowledges that there may be adverse tax consequences
upon exercise of this Option or disposition of the Shares and that Optionee
should consult a tax adviser prior to such exercise or disposition.

 

OPTIONEE

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Date:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

EXHIBIT 1 TO STOCK OPTION GRANT

 

STOCK OPTION EXERCISE AGREEMENT

 

This Agreement is made this              day of             ,             
between CyberSource Corporation, a Delaware corporation (the “Company”), and the
optionee named below (“Optionee”).

 

Optionee:

 

Address:

    

Total Shares Subject to Option:

    

Exercise Price Per Share:

    

Date of Grant:

    

Expiration Date of Option

    

Type of Option:

  

Nonqualified

 

Optionee hereby delivers to the Company the Aggregate Purchase Price, to the
extent permitted in the Option Grant, as follows [check as applicable and
complete]:

 

  ¨   cash (check) in the amount of $            , receipt of which is
acknowledged by the Company;

 

  ¨   by delivery of              fully-paid, nonassessable and vested shares of
the Common Stock of the Company owned by Optionee and owned free and clear of
all liens, claims, encumbrances or security interests, valued at the current
fair market value of $             per share (determined in accordance with the
Plan) (but only to the extent that such exercise would not result in an
accounting compensation change with respect to the Shares used to pay the
exercise price unless otherwise determined by the Committee);

 

  ¨   by the waiver hereby of compensation due or accrued for services rendered
in the amount of $            ;

 

  ¨   through delivery of a promissory note in the amount of $             with
such terms as determined by the Committee;

 

  ¨  

by delivery of a “same day sale” commitment from the Optionee and a broker
dealer that is a member of the National Association of Securities Dealers, Inc.
(an “NASD Dealer”) whereby the Optionee irrevocably elects to exercise the
Option and to sell a portion of the Shares so purchased to pay for the exercise
price of $             and whereby the NASD Dealer irrevocably commits upon

 

Exhibit 1 to Form Stock Option Grant

Form of Stock Option Exercise Agreement



--------------------------------------------------------------------------------

 

receipt of such Shares to forward the exercise price directly to the Company
(this payment method may be used only if a public market for the Company’s stock
exists); or

 

  ¨   by delivery of a “margin” commitment from the Optionee and an NASD Dealer
whereby the Optionee irrevocably elects to exercise this option and to pledge
the Shares so purchased to the NASD Dealer in a margin account as security for a
loan from the NASD Dealer in the amount of the exercise price, and whereby the
NASD Dealer irrevocably commits upon receipt of such Shares to forward the
exercise price of $             directly to the Company (this payment method may
be used only if a public market for the Company’s stock exists).

 

The Company and Optionee hereby agree as follows:

 

1. Purchase of Shares. On this date and subject to the terms and conditions of
this Agreement, Optionee hereby exercises the Stock Option Grant between the
Company and Optionee dated as of the Date of Option Grant set forth above (the
“Grant”), with respect to the Number of Shares Purchased set forth above of the
Company’s Common Stock (the “Shares”) at an aggregate purchase price equal to
the Aggregate Purchase Price set forth above (the “Purchase Price”) and the
Price per Share set forth above (the “Purchase Price Per Share”). The term
“Shares” refers to the Shares purchased under this Agreement and includes all
securities received (a) in replacement of the Shares, and (b) as a result of
stock dividends or stock splits in respect of the Shares. Capitalized terms used
herein that are not defined herein have the definitions ascribed to them in the
Plan or the Grant.

 

2. Market Standoff Agreement. Optionee agrees in connection with any
registration of the Company’s securities that, upon the request of the Company
or the underwriters managing any public offering of the Company’s securities,
Optionee will not sell or otherwise dispose of any Shares without the prior
written consent of the Company or such underwriters, as the case may be, for a
period of time (not to exceed one hundred eighty (180) days) from the effective
date of such registration as the Company or the underwriters may specify for
employee shareholders generally.

 

3. Stop-Transfer Notices. Optionee understands and agrees that, in order or
ensure compliance with the restrictions referred to herein, the Company may
issue appropriate “stop-transfer” instructions to its transfer agent, if any,
and that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

 

4. Tax Consequences. OPTIONEE UNDERSTANDS THAT OPTIONEE MAY SUFFER ADVERSE TAX
CONSEQUENCES AS A RESULT OF OPTIONEE’S PURCHASE OR DISPOSITION OF THE SHARES.
OPTIONEE REPRESENTS THAT OPTIONEE HAS CONSULTED WITH ANY TAX CONSULTANT(S)
OPTIONEE DEEMS ADVISABLE IN CONNECTION WITH THE PURCHASE OR DISPOSITION OF THE
SHARES AND THAT OPTIONEE IS NOT RELYING ON THE COMPANY FOR ANY TAX ADVICE.

 

Exhibit 1 to Form Stock Option Grant

Form of Stock Option Exercise Agreement



--------------------------------------------------------------------------------

 

5. Entire Agreement. The Plan and Grant are incorporated herein by reference.
This Agreement, the Plan and the Grant constitute the entire agreement of the
parties and supersede in their entirety all prior undertakings and agreements of
the Company and Optionee with respect to the subject matter hereof, and are
governed by California law except for that body of law pertaining to conflict of
laws.

 

Submitted By:

     

Accepted By:

“OPTIONEE”

     

“COMPANY”

           

CyberSource Corporation, a Delaware

corporation

 

   

 

--------------------------------------------------------------------------------

     

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

     

Name:

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

     

Title:

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

               

 

--------------------------------------------------------------------------------

                             

Dated:                   ,         

     

Dated:                   ,         

 

 

Exhibit 1 to Form Stock Option Grant

Form of Stock Option Exercise Agreement